Gilbert, J.
1. No cause is shown for reversal of the judgment dated May 19, 1932, enjoining Butters Manufacturing Company from changing the status of the mortgaged property, and from withdrawing the funds on deposit with the clerk of the municipal court of Atlanta.
2. The judgment of May 27, 1933, was revoked and set aside on June 7, 1933, the latter order reciting that the former was improvidently granted. The contrary not appearing, it is assumed that both orders were passed in term time. The former judgment being in the breast of the court, it was within his power and authority to revoke it by the subsequent order. Moreover, the subsequent order does not appear to be harmful to complainant.
3. Direct bill of exceptions will not lie to a refusal to grant a restraining order. Shirley v. Standard Oil Co., 169 Ga. 300 (150 S. E. 215) ; Forrester v. Denny, 169 Ga. 435 (150 S. E. 555); Williamson v. Allen, 169 Ga. 537 (150 S. E. 907).

Judgment affirmed.


All the Justices concur, except Rmsell, O. J., absent because of illness.

T. B. Higdon, McDaniel, Neely & Marshall, and Thomas M. Stubbs, for plaintiff.
G. N. Davie, J. F. Kemp, Ralph H. Pharr, Dorsey & Shelton, and J. D. Tindall, for defendants.